Citation Nr: 0318495	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

In December 2002, the RO issued a Supplemental Statement of 
the Case on the issue of entitlement to service connection 
for hypertension.  In March 2003, the RO issued a letter 
informing the veteran of the impact of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA) on his claim, to include notifying the veteran 
of the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
further informed that if the information or evidence was 
received within one year from the date of the letter, and 
that if the RO decided that the veteran was entitled to VA 
benefits, that the RO may be able to pay him from the date he 
received his claim.  The claim has not been readdjudictated 
since the time of the VCAA letter and no further information 
or evidence has been received from the veteran.  

Congruent with the RO's March 2003 VCAA letter, 38 U.S.C.A. § 
5103(b) (West 2002), provides a claimant one year to submit 
evidence after being provided notice of required information 
and evidence.  See also, Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) (the 
now-invalidated VA regulation permitting the Board to provide 
the veteran initial "VCAA" notice as required by 38 
U.S.C.A. § 5103(a)) was invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.
 
Accordingly, the Board concludes that it must remand the 
veteran's claim for the RO to advise the veteran that he has 
up to one year after the issuance of the VCAA notice letter 
was provided to him in March 2003 to submit additional 
evidence, and that, if the case is returned to the Board, the 
Board will not be able to adjudicate his claim prior to the 
expiration of the one-year time period unless the veteran 
indicates that he has no additional evidence to submit or 
waives the one-year response period.  

The case is therefore remanded for the following action:

1.  The RO should advise the veteran that 
he has up to one year after the issuance 
of the RO's March 2003 VCAA notice letter 
to submit additional evidence, and that, 
if the case is returned to the Board, the 
Board will not be able to adjudicate his 
claim prior to the expiration of the one-
year time period unless he indicates that 
he has no additional evidence to submit 
or waives the one-year response period.

2.  The RO should otherwise assure 
compliance with the applicable 
requirements of the VCAA and other 
applicable VA laws and regulations in any 
further notification, assistance, 
development, or adjudication of the 
current appeal.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

